Citation Nr: 1728202	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to November 29, 2010, and in excess of 20 percent thereafter, for degenerative lumbar spine changes ("low back disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife





ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy between August 1967 and June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which granted service connection for low back disability and assigned a 10 percent disability rating, effective May 20, 2008.  Jurisdiction over the appeal has been transferred to the Regional Office (RO) in Phoenix, Arizona.

In a February 2012 supplemental statement of the case the RO increased the disability rating to 20 percent, effective November 29, 2010.  In a July 2014 rating decision the RO granted an earlier effective date of January 7, 2003.  Although the increase that was granted February 2012 was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his low back disability and he has not been granted the maximum benefit allowed; thus, the claim is still active.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum rating).

The Veteran and his wife testified before the undersigned Veterans Law Judge at a travel Board hearing in March 2012.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets another remand of this matter, for the reasons stated below additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The record indicates that the symptoms of the Veteran's low back disability have worsened since the last VA examination that was done in March 2014.  A medical note dated October 2016 indicated a diagnosis of advanced degenerative spondylotic change and facet joint arthropathy of the lumbar spine, with the follow up to be an orthopedic evaluation and possible magnetic resonance imaging (MRI).  In the appellate brief submitted May 2017 the Veteran contends that his condition continues to worsen.  In light of these statements, the Veteran should be afforded a new VA examination to assess the current nature and severity of  his service-connected low back disability.  See 38 C.F.R. §§ 3.326 , 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995).
	
In addition, subsequent to the last VA examination in March 2014, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a low back disability dated from October 2016 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his low back disability.  The Veteran's claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

Pursuant to the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected low back disability.

The examiner should provide a complete rationale for any opinions provided.

3.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the Veteran's claim considering the old rating criteria for the entire appeal period, and the current criteria for the period since September 2003, employing the version that yields a more favorable outcome, if any.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case that gives him notice of 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003) and 38 C.F.R. § 4.71a , Diagnostic Code 5237 (2016) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

